Citation Nr: 0601673	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  94-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION


The veteran had active service from April 1969 to September 
1972.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 1993 rating action in which 
the RO declined to reopen a claim for service connection for 
PTSD.  The veteran filed a Notice of Disagreement in October 
1993, and the RP issued a Statement of the Case (SOC) in 
March 1994.  The veteran filed a Substantive Appeal in April 
1994.

In June 1996, the Board remanded the matter to the RO for due 
process development.  In November 1996, the RO issued a 
Supplemental SOC (SSOC) reflecting the continued of the 
claim.

In September 1997, the veteran testified during a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.  The RO continued the denial of the 
claim (as reflected in SSOCs issued in February and December 
1998).  As reflected in the latter SSOC, the RO determined 
that new and material to reopen the claim for service 
connection for PTSD had been received, but denied service 
connection after a de novo review of the entire evidence of 
record.  

By decision of April 1999, the Board also determined that new 
and material evidence to reopen the claim had been received, 
but then denied service connection for PTSD after a de novo 
review of the entire evidence of record.  In September 1999, 
the Board Vice-Chairman denied the veteran's Motion for 
Reconsideration of the April 1999 Board decision.

By decision of January 2000, the Board vacated its April 1999 
decision for failure of due process, pursuant to the 
provisions of 38 C.F.R. § 20.904(a).  In a February 2000 
decision, the Board determined that new and material evidence 
to reopen the claim for service connection for PTSD had been 
received, but remanded the claim for service connection, on 
the merits, for further development of the evidence and for 
due process development.  In February 2001, the RO issued a 
SSOC reflecting the continued denial of the claim.

In July 2001, the Board again remanded this matter to the RO 
for further development of the evidence and for due process 
development.  In August 2002, the RO issued a SSOC reflecting 
the continued denial of the claim.

In April 2003, the Board referred this case for a VA medical 
expert opinion pursuant to 38 U.S.C.A. §§ 5103A, 7109 and 
38 C.F.R. § 20.910.    

In January 2004, the Board again remanded this matter to the 
RO for due process development.  After accomplishing the 
requested action, the RO continued the denial of the claim 
(as reflected in the October 2005 SSOC), and returned this 
matter to the Board for further appellate consideration.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  While the record includes assessments of schizophrenia 
and other psychiatric diagnoses, the most persuasive medical 
opinion on the question of diagnosis concludes that the 
veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110,
5103A, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the February and March 1993 RO letters, the September 
1993 rating action, the March 1994 SOC, the October 1995 and 
March 1996 RO letters, the November 1996 SSOC, the May 1997 
RO letter, the February 1998 RO letter and SSOC, the November 
1998 RO letter, the December 1998 SSOC, the February 1999 and 
February and May 2000 RO letters, the February 2001 SSOC, the 
April 2001 and January and June 2002 RO letters, the August 
2002 SSOC, the October 2002, February and September 2004, and 
May 2005 RO letters, and the October 2005 SSOC, the RO 
variously notified the veteran and his representative of the 
legal authority governing entitlement to the benefit sought 
on appeal, the evidence that would substantiate his claim, 
and the evidence that had been considered in connection 
therewith.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

The Board also notes that the RO letters, SOC, and SSOCs 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the January 2002, February and September 2004, 
and May 2005 RO letters informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2004 and 2005 RO letters specifically notified the 
veteran to furnish any evidence or information that he had in 
his possession that pertained to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant about what evidence, if any, will 
be obtained by him and what evidence will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, RO documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the 1993 rating action on 
appeal, inasmuch as the VCAA was not enacted until 2000.  
However, the Board finds that the lack of pre-adjudication 
notice in this appeal does not prejudice the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action on appeal, numerous RO letters, SOC, SSOCs 
issued between 1993 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  As a 
result of RO development and the Board's remands, 
comprehensive documentation, described below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in October 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished, and that no further action is needed 
to satisfy the duty to assist.  The RO, on its own 
initiative, as well as pursuant to the Board's remands, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, to include obtaining all available service medical, 
personnel, and administrative records and extensive post-
service VA, state, and private medical records.  A transcript 
of the veteran's September 1997 RO hearing has been 
associated with the record, and the testimony considered in 
adjudicating this claim.  The RO's February 1998 request for 
the veteran's military medical records from Fort Leavenworth, 
Kansas met with a negative response in March from the 
National Personnel Records Center.  In July 1998, the United 
States Armed Services Center for Research of Unit Records 
furnished copies of military unit histories and an 
operational report.  In April 2003, the Board referred this 
case for a VA medical expert opinion, which has been 
associated with the record and considered in adjudicating 
this claim; the veteran and his representative have been 
afforded the opportunity to comment upon that evidence during 
and since the most recent, January 2004 remand.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to the claim 
that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  
 
II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.             38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD rendered in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f). 

In this case, the service medical records are completely 
negative for findings or diagnoses of any psychiatric 
disorder, and the veteran was psychiatrically normal on 
September 1972 separation examination.

A March 1980 list from the Illinois Department of Mental 
Health indicates the veteran's various post-service 
hospitalizations in state institutions beginning in February 
1973 for an acute psychotic episode, an inadequate 
personality in March 1973, and for schizophrenia on all 
subsequent hospitalizations through July 1979, except on one 
occasion when the diagnosis was situational reaction.  

From May to June and from July to August 1979, the veteran 
was hospitalized at a VA medical facility for schizophrenia.  
He was also hospitalized for various short periods throughout 
1979 at the Tinley Park Mental Health Center and the Chicago 
Reed Mental Health Center for acute psychotic episodes, 
inadequate personality, and paranoid schizophrenia, including 
associated with drug abuse and alcoholism.  

On August 1980 VA psychiatric examination, the diagnosis was 
paranoid schizophrenia.  The veteran was hospitalized for 
schizophrenia at a VA medical facility from September to 
October 1981, and he attended VA group therapy for 
schizophrenia from August 1984 to March 1985.  VA outpatient 
records from 1981 to 2002 primarily show treatment for 
schizophrenia, which was also diagnosed on April 1987 VA 
psychiatric examination.  In March 1990, the veteran was 
hospitalized at a VA medical facility for alcohol and 
marijuana dependency and for schizophrenia.  Chronic, 
undifferentiated schizophrenia was diagnosed on June 1992 VA 
examination.  In December 1992, the veteran was hospitalized 
at a VA medical facility for a schizoaffective disorder with 
psychosis and mania.  

On June 1993 VA psychiatric examination, the diagnosis was 
chronic undifferentiated schizophrenia.  The examiner also 
noted that the veteran had some symptoms of PTSD, although he 
did not quite meet the criteria, and that he had a serious 
mental disorder, probably schizophrenia, although a 
schizoaffective disorder was also possible.  

In a November 1995 letter, a VA physician stated that the 
veteran was receiving treatment in the mental health clinic 
for PTSD and schizoaffective disorder, and that his 
symptomatology included flashbacks, nightmares, delusions of 
his experiences in Vietnam, hypervigilance, being startled 
easily, sleep difficulties, and avoidance situations.  

Schizophrenia was diagnosed on November 1998 VA examination.  

In April 2000, a VA psychiatrist stated that the veteran was 
receiving treatment at the mental health clinic for, among 
other things, combat-related PTSD and schizophrenia.  In May 
2000, the same psychiatrist stated that the veteran was being 
treated for schizophrenia, and opined that it was not at 
least as likely as not that he had PTSD.  In August 2000, the 
psychiatrist reported that she had been treating the veteran 
for over 10 years, and that his psychiatric symptomatology 
included schizophrenia, poly-substance abuse, and PTSD.  She 
further opined that schizophrenia was the predominant illness 
at times, and that the veteran also had signs and symptoms of 
PTSD.

In April 2003, the Board referred this case for a VA medical 
expert opinion, a report of which has been associated with 
the record.  After an extensive review of the veteran's 
medical records in connection with his claim for service 
connection for PTSD resulting from his military experiences 
in Vietnam, the physician opined that he did not have PTSD.  
Rather, he suffered from schizophrenia or schizoaffective 
disorder, and had received psychiatric treatment for many 
years.  

In reaching this conclusion, the doctor stated that she had 
reviewed Illinois Department of Mental Health records showing 
numerous hospital admissions variously for schizophrenia, an 
acute psychotic episode, an inadequate personality, and 
substance abuse from 1973 to 1979, but no diagnoses of PTSD; 
an August 1980 psychiatric examination report documenting a 
diagnosis of schizophrenia, but no mention of PTSD; a January 
1993 discharge summary recording a diagnosis of 
schizoaffective disorder with psychosis and mania, but 
containing no reference to PTSD; a June 1993 medical report 
documenting diagnoses of schizophrenia and alcohol abuse, but 
containing no reference to PTSD; a June 1994 psychiatric 
treatment plan noting diagnoses of schizoaffective disorder, 
polysubstance dependence, and marijuana abuse, but no 
diagnosis of PTSD; a November 1995 VA memorandum indicating 
that the veteran had PTSD; a November 1998 VA examination 
report diagnosing schizophrenia but not endorsing a diagnosis 
of PTSD; an April 2000 VA medical statement indicating that 
the veteran had PTSD symptoms; a May 2000 VA medical 
statement recording a diagnosis of schizophrenia and a 
medical opinion that it was not at least as likely as not 
that the veteran had PTSD; an August 2000 VA medical 
statement reiterating that the veteran had signs and symptoms 
of PTSD as well as a diagnosis of schizophrenia; and a 
September 2000 VA mental health treatment document noting 
diagnoses of paranoid schizophrenia and polysubstance abuse, 
but containing no reference to PTSD.         
  
The VA physician noted that the above-cited clinical records 
reflected some discrepancy with regard to whether or not the 
veteran had PTSD, but she opined that the totality of the 
information did not support a PTSD diagnosis.  While the 
veteran's VA treating doctor provided contradictory diagnoses 
in her examinations and memoranda, her clinical notes and the 
notes of other members of the veteran's treatment team did 
not consistently make reference to purported PTSD 
symptomatology; rather, the clinical notes reflected symptoms 
and treatment foci related to schizophrenia and substance 
abuse, not PTSD.  The VA physician stated that her review of 
29 years of clinical notes and discharge summaries supported 
a diagnosis of schizophrenia, and did not support a diagnosis 
of PTSD, because, if the veteran had PTSD, she would have 
expected to find references to flashbacks, nightmares, and 
hypervigilance throughout his progress notes and discharge 
summaries.  She noted that the clinical notes did not support 
the references to these symptoms in the 1995 and 2000 VA 
medical memoranda, and further, that other medical providers 
who had evaluated and cared for the veteran had neither 
documented a history of PTSD symptoms nor diagnosed PTSD.  In 
conclusion, the VA physician expressed her belief that, based 
upon a reasonable degree of medical certainty, a diagnosis of 
PTSD was not warranted in the veteran's case.

On the aforementioned record, the Board must conclude that 
the veteran does not have a diagnosis of PTSD upon which to 
currently predicate a grant of service connection.  The Board 
is cognizant of the various psychiatric diagnosis of record-
to particularly include schizophrenia-and notes that the 
veteran's treatment records includes references to PTSD.  
However, the Board accords great probative value to the 2003 
VA medical expert opinion, and finds it to be dispositive of 
the question of diagnosis, inasmuch as the VA physician 
reached her conclusions only after a review of the extensive 
service and post-service records, consisting of 29 years of 
clinical records of examinations and evaluations of the 
veteran, and evaluation of the relative probative value of 
apparently contradictory clinical evidence.  Hence, the Board 
finds that the most persuasive medical opinion to 
specifically address the question of whether the veteran 
currently has a diagnosis of PTSD militates against the 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski,  1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
meets the diagnostic criteria of PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the 
veteran's own assertions in this regard have no probative 
value.

In the instant case, the claim for service connection for a 
PTSD must be denied because the first essential criterion for 
a grant of service connection-current evidence of the 
currently claimed disability-has not been met.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of 
proof of the claimed disability, there can be no valid claim 
for service connection).  

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


